               Case 19-26594-EPK        Doc 54       Filed 04/21/20   Page 1 of 47




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISON
                                       www.flsb.uscourts.gov




GLORIA JEAN OUSLEY BELLAMY,                                    Case No. 19-26594-EPK

       Debtor.                                                 Chapter 13

__________________________________/

              DEBTOR’S MOTION FOR THE IMPOSITION OF
       SANCTIONS AND AN AWARD OF DAMAGES, PUNITIVE DAMAGES,
         ATTORNEYS’ FEES AND COSTS AGAINST STRATEGIC LINK
    CONSULTING, LP FOR WILLFUL VIOLATIONS OF THE AUTOMATIC STAY

       Debtor, Gloria Jean Ousley Bellamy (“Debtor”), by and through her undersigned counsel

who is making a limited appearance in this case for the sole purpose of filing and prosecuting this

motion, and pursuant to 11 U.S.C. §§ 105(a) and 362(k)(1), files this Motion for the Imposition of

Sanctions and an Award of Damages, Punitive Damages, Attorneys’ Fees and Costs Against

Strategic Link Consulting, LP (“Strategic”) for its repeated willfully violations of the automatic

stay, as follows:

                                     Preliminary Statement

       On April 21, 2020, undersigned telephoned MaxLend’s customer service number and

spoke with an individual who informed him that she is actually employed by Strategic and

provided the name of the customer service manager (name Nia Hodo) who is in charge of the

MaxLend account and her phone number with an Atlanta, GA area code [678] and whose email

address is nhodo@slchq.com.

       Nia Hodo’s name was previously provided to undersigned on April 8, 2020 during another

phone call with who undersigned believed with a MaxLend customer service representative who

said her manager’s name was Nia Hodo who works out of Atlanta. As set forth on Exhibit “A”

                                                 1
              Case 19-26594-EPK        Doc 54        Filed 04/21/20   Page 2 of 47




attached hereto, Strategic is Texas limited partnership whose corporate address is 2015 Vaughn

Road, Suite 575, Kennesaw, GA 30060 and whose limited partners are Jay Clark and SL

Consulting Management, Inc. As set forth on Exhibit “B” attached hereto, Strategic’s website

address is www.slchq.com – the same as the one use for Nia Hodo’s email address.

A.     Relevant Background

       1.     Debtor filed this case on December 12, 2019 (the "Petition Date").

       2.     On December 23, 2019, Debtor filed her bankruptcy schedules [ECF No. 9], listing

MaxLend as an unsecured creditor on Schedule E in the amount of $4,049 and with an address of

217 3rd Avenue, Parshall, ND 58770.

       3.     On February 18, 2020, Debtor filed Amended Motion for Sanctions for Willfully

Violating the Automatic Stay (the “First Motion”) [ECF No. 29], for what undersigned has just

learned, was Strategic’s constant emails and phone calls to the Debtor on behalf of MaxLend,

demanding payment for debts that arose prior to the Petition Date in willful violation of the

automatic stay.

       4.     The First Motion, which in the interests of brevity is fully incorporated herein and

a copy of which is attached hereto as Exhibit “C”.

       5.     On March 5, 2020, the Court held a hearing on the First Motion which was duly-

noticed to MaxLend, who did not appear or file any response to the First Motion.

       6.     On March 16, 2020, the Court entered its Order Awarding Actual and Punitive

Damages Against MaxLend [ECF No. 35], a copy of which is attached as Exhibit “D”.

       7.     As undersigned has just learned today, Strategic on behalf of MaxLend, was the

one making the phone calls and sending the emails and then continued its constant emails and

phone calls to the Debtor, causing the Debtor to file a Second Motion for Sanctions for Willfully


                                                2
               Case 19-26594-EPK         Doc 54          Filed 04/21/20   Page 3 of 47




Violating the Automatic Stay (the “Second Motion”) [ECF No. 39] on March 18, 2020, which

in the interests of brevity is fully incorporated herein and a copy of which is attached hereto as

Exhibit “E”.

       8.      Thereafter, Debtor filed a Supplement to the Second Sanctions Motion, a copy of

which is attached hereto as Exhibit “F” [ECF No. 45].

       9.      On April 14, 2020, the Court entered its Order Awarding Additional Actual and

Punitive Damages Against MaxLend (the “Second Sanctions Order”) [ECF No. 50], a copy of

which is attached hereto as Exhibit “G”.

       10.     To date, MaxLend has failed to pay any of the monies awarded pursuant to the First

Sanctions Order and Second Sanctions Order.

       11.     The daily phone calls and periodic emails from Strategic to the Debtor have finally

stopped – but only after this Court’s issuance of two sanctions orders.

       12.     Nia Hodo has failed to respond to any of undersigned emails or phone calls.

       13.     Nobody from Strategic or MaxLend has ever reached out to undersigned as well.

       14.     This motion is also being served by email upon James Robert Manion, III, who is

listed on Strategic’s website as being its Chief Legal Officer and upon Stategic’s registered agent

listed with the State of Texas Secretary of State.

B.     Legal Authority

       15.     Section 362(k)(1) of the Bankruptcy Code authorizes the award of actual and

punitive damages for willful violations of the automatic stay. Vaughn v. Cent. Miss. Credit Corp.

(In re Vaughn), 542 B.R. 589, 598 (Bankr. M.D. Ala. 2015).

       16.     In the case of In re WVF Acquisition, LLC, 420 B.R. 902, 910 (Bank. S.D. Fla.

2009) (Kimball, J.), this Court held:



                                                     3
              Case 19-26594-EPK         Doc 54       Filed 04/21/20   Page 4 of 47




       Damages may be awarded for violation of the automatic stay when the violation is
       "willful." Jove Eng'g, Inc. v. IRS, 92 F.3d 1539, 1555 (11th Cir. 1996) (citations
       omitted). A violation of the automatic stay is "willful if the violator (1) knew of
       the automatic stay and (2) intentionally committed the violative act, regardless
       whether the violator specifically intended to violate the stay." Id. (citing cases in
       other circuits). The requirement that the violator knew of the automatic stay does
       not mean that the violator need be aware of the provisions of section 362. It is
       sufficient that the violator had actual knowledge of the bankruptcy case, Randolph
       v. IMBS, Inc., 368 F.3d 726, 728 (7th Cir. 2004), or "notice of sufficient facts to
       cause a reasonably prudent person to make additional inquiry to determine whether
       a bankruptcy petition has been filed." Sansone v. Walsworth (In re Sansone), 99
       B.R. 981, 984 (Bankr. C.D. Cal. 1989) (citation omitted).

Id.

       17.     Strategic’s actions discussed in the First Motion and Second Motion represent a

willful violation of the automatic stay because it (through MaxLend) had actual knowledge of this

bankruptcy case and of the automatic stay and has continued to collect and attempt to collect

monies from the Debtor in violation of 11 U.S.C. § 362(a)(6) (the automatic stay prevents a

creditor from undertaking “any act to collect, assess, or recover a claim against the debtor that

arose before the commencement of the case”).

       18.     As a result of Strategic’s willful violations of the automatic stay, the Debtor has

been injured and he entitled to recover actual damages, including costs and attorneys' fees pursuant

to 11 U.S.C. § 362(k)(1).

       19.     When faced with the issue of punitive damages for willful violations of the

automatic stay, this Court also held:

       "[P]unitive damages are awarded in response to particularly egregious conduct for
       both punitive and deterrent purposes. Such awards are 'reserved . . . for cases in
       which the defendant's conduct amounts to something more than a bare violation
       justifying compensatory damages or injunctive relief.' To recover punitive
       damages, the defendant must have acted with actual knowledge that he was
       violating the federally protected right or with reckless disregard of whether he was
       doing so." In re Wagner, 74 B.R. 898, 903-04 (Bankr. E.D. Pa. 1987) (quoting
       Cochetti v. Desmond, 572 F.2d 102, 106 (3d Cir. 1978)). Decisions awarding
       punitive damages in this context typically consider the following factors: (1) the

                                                 4
              Case 19-26594-EPK         Doc 54       Filed 04/21/20    Page 5 of 47




       nature of the violator's conduct; (2) the nature and extent of the harm to the debtor;
       (3) the violator's ability to pay; (4) the motives of the violator; and (5) any
       provocation by the debtor. Id. at 905-06; see also In re White, 410 B.R. 322, 327
       (Bankr. M.D. Fla. 2009) (citing cases); In re Keen, 301 B.R. 749, 755 (Bankr. S.D.
       Fla. 2003) (citing various cases).

Id. at 914

       20.    In this case, Strategic’s actions justify the imposition of punitive damages due the

continuous and numerous violations of the automatic stay discussed above. The Debtor has been

harassed constantly with phone calls, had money withdrawn from her account after filing

bankruptcy and had to pay money to stop the second attempt to withdraw money from her account.

       21.    Undersigned has no reason to believe Strategic has any inability to pay a punitive

damage award and should suffer punishment to deter any future willful violations of the automatic

stay in other bankruptcy cases and causing harm to innocent debtors.

       22.    As such, based on the facts and applicable law discussed herein, the Court should

also award punitive damages against Strategic pursuant to 11 U.S.C. § 362(k)(1).

       WHEREFORE, the Debtor respectfully requests the entry of an order imposing sanctions

against Strategic Link Consulting, LP for willfully violating the automatic stay, awarding actual

damages, punitive damages, attorney’s fees and costs in favor of the Debtor and against Strategic

Link Consulting, LP and providing for such other relief as the Court deems just and proper.

       Respectfully submitted on this 21st day of April, 2020.

                                      LAW OFFICE OF MARK S. ROHER, P.A.
                                      Counsel for Debtor
                                      150 S. Pine Island Road, Suite 300
                                      Plantation, Florida 33324
                                      Email: mroher@markroherlaw.com
                                      Telephone: (954) 353-2200
                                      Facsimile: (877) 654-0090
                                              By: /s/ Mark S. Roher
                                                     Mark S. Roher
                                                     Florida Bar No. 178098

                                                 5
              Case 19-26594-EPK        Doc 54       Filed 04/21/20   Page 6 of 47




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of April, 2020, a true and correct copy of the

foregoing was served by CM/ECF on all parties listed below and by U.S. Mail where indicated.

                                                     /s/ Mark S. Roher
                                                     Mark S. Roher

CM/ECF

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

U.S. Mail

Strategic Link Consulting, LP
Attention: Jay Clark - Chief of Staff and General Partner
2015 Vaughn Road
Suite 575
Kennesaw, GA 30060

Strategic Link Consulting, LP
Attention: James Robert Manion, III -Chief Legal Officer
3011 Quail Run Dr.
High Point, NC 27265-2583

Strategic Link Consulting, LP
c/o National Registered Agents, Inc.
1999 Bryan St., Ste 900
Dallas, TX 75201




                                                6
4/21/2020                    Case 19-26594-EPK                Doc 54      Filed 04/21/20
                                                                           GEORGIA               Page 7 of 47

                      GEORGIA                                              EXHIBIT "A"           GEORGIA SECRETARY OF STATE
                      CORPORATIONS                                                    BRAD RAFFENSPERGER
                      DIVISION
                                                                                                                             HOME (/)
       BUSINESS SEARCH

        BUSINESS INFORMATION

                                        STRATEGIC LINK
                     Business Name:                                                Control Number: 09059530
                                        CONSULTING, LP
                                        Foreign Limited
                      Business Type:                                                 Business Status: Active/Compliance
                                        Partnership
                  Business Purpose: NONE
                                      2015 Vaughn Rd, Suite
                                                                                Date of Formation /
            Principal Office Address: 575, Kennesaw, GA,                                            8/10/2009
                                                                                 Registration Date:
                                      30144, USA
                                                                           Last Annual Registration
                         Jurisdiction: Texas                                                        2020
                                                                                              Year:
        Principal Record Address: NONE



        REGISTERED AGENT INFORMATION

            Registered Agent Name: National Registered Agents, Inc.
                    Physical Address: 289 S. Culver Street, Lawrenceville, GA, 30046-4805, USA
                              County: Fulton



        GENERAL PARTNER INFORMATION

        Name                                          Title              Business Address

        Jay Clark                                     General Partner 2015 Vaughn Rd, Suite 575, Kennesaw, GA, 30144, USA

        SL CONSULTING MANAGEMENT,, INC. General Partner 2015 Vaughn Rd, Suite 575, Kennesaw, GA, 30144, USA



                                                     Filing History        Name History
         Back
                                                          Return to Business Search




     Office of the Georgia Secretary of State Attn: 2 MLK, Jr. Dr. Suite 313, Floyd West Tower Atlanta, GA 30334-1530,
                      Phone: (404) 656-2817 Toll-free: (844) 753-7825, WEBSITE: https://sos.ga.gov/
                    © 2015 PCC Technology Group. All Rights Reserved. Version 6.1.3                       Report a Problem?

https://ecorp.sos.ga.gov/BusinessSearch/BusinessInformation?businessId=1467378&businessType=Foreign Limited Partnership&fromSearch=True   1/1
4/21/2020                   Case 19-26594-EPK    Doc  54Us -Filed
                                                  Contact          04/21/20
                                                            Strategic Link ConsultingPage 8 of 47




                                                                     EXHIBIT "B"
       Contact Us
       Strategic Link is headquartered in Atlanta Georgia and is the premier provider of lending solutions
       for the consumer specialty finance sector. We’re a fintech pioneer that’s been delivering end-to-end,
       advanced technology platforms with highly integrated services and support since 2005.



       If you need account support or have questions about our Loan Management System powered by
       TranDotCom℠ technology, would like to learn more about leveraging solutions or services, or have
       any other questions, please contact us using the form below.




       CORPORATE HEADQUARTERS

       Strategic Link
       2015 Vaughn Road
       Suite 575
       Kennesaw, GA 30060



       CONTACT INFORMATION

       Toll-free: 1 (888)-884-2511
       LinkedIn



       BUSINESS HOURS

       Mon-Fri, 8:30AM-5:30PM EST




                                                                                                         Privacy - Terms



www.slchq.com/contact-us/                                                                                             1/3
                 Case 19-26594-EPK              Doc 54
                                                    29       Filed 04/21/20
                                                                   02/18/20       Page 9
                                                                                       1 of 47
                                                                                            14

                                                              EXHIBIT "C"
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISON
                                               www.flsb.uscourts.gov




GLORIA JEAN OUSLEY BELLAMY,                                            Case No. 19-26594-EPK

          Debtor.                                                      Chapter 13

__________________________________/

      DEBTOR’S AMENDED1 MOTION FOR THE IMPOSITION OF SANCTIONS
       AND AN AWARD OF DAMAGES, PUNITIVE DAMAGES, ATTORNEYS’
         FEES AND COSTS AGAINST MAKE CENTS INC. d/b/a MAXLEND

          Debtor, Gloria Jean Ousley Bellamy (“Debtor”), by and through her undersigned counsel

who is making a limited appearance in this case for the sole purpose of filing and prosecuting this

motion, and pursuant to 11 U.S.C. §§ 105(a) and 362(k)(1), files this Amended Motion for the

Imposition of Sanctions and an Award of Damages, Punitive Damages, Attorneys’ Fees and Costs

Against Make Cents, Inc. d/b/a MaxLend (“MaxLend”) its repeated willfully violations of the

automatic stay, as follows:

A.        Relevant Background

          1.      Debtor filed this case on December 12, 2019 (the "Petition Date").

          2.      On December 23, 2019, Debtor filed her bankruptcy schedules [ECF No. 9], listing

MaxLend as an unsecured creditor on Schedule E in the amount of $4,049 and with an address of

217 3rd Avenue, Parshall, ND 58770.

          3.      On December 25, 2019, the Notice of Meeting of Creditors [ECF No. 14] was

mailed to MaxLend [ECF No. 15].



1
          Amended to delete paragraph 9 and Exhibit “E” that was erroneously referenced and attached to the original
motion.

                                                         1
               Case
               Case19-26594-EPK
                    19-26594-EPK Doc
                                 Doc54
                                     29 Filed
                                        Filed04/21/20
                                              02/18/20 Page
                                                       Page10
                                                            2 of
                                                              of14
                                                                 47




       4.       According to MaxLend’s website, its physical address is 217 3rd Avenue, Parshall,

ND 58770. A copy of the website page is attached hereto as Exhibit “A”.

       5.       A review of the Court’s docket reveals that none of the notices send by the Court

to MaxLend have been returned as undeliverable.

       6.       Despite having received actual notice of this bankruptcy case, MaxLend withdrew

from Debtor’s account via ACH transfer $263.98 on January 3, 2020 and also attempt to withdraw

another $263.98 on February 3, 2020 as set forth on Exhibit “B” attached hereto.

       7.       Debtor was able to stop the attempted February 3, 2020 withdrawal but had to incur

a $30.00 stop payment fee as set forth on Exhibit “C” attached hereto.

       8.       On January 30, 2020, MaxLend emailed the Debtor stating:

       Your scheduled payment is due soon

       Hi Gloria Jean,

       Just a little reminder that the next scheduled payment for your MaxLend installment

       loan is due in 4 days. Please ensure that funds are available in your account.

A copy of this email is attached hereto as Exhibit “D” (emphasis in original).

       9.       Finally, representatives from MaxLend have been calling the Debtor every day

since February 5, 2020 as set forth on the Debtor’s hand-written phone log attached hereto as

Exhibit “F”.

B.     Legal Authority

       10.      Section 362(k)(1) of the Bankruptcy Code authorizes the award of actual and

punitive damages for willful violations of the automatic stay. Vaughn v. Cent. Miss. Credit Corp.

(In re Vaughn), 542 B.R. 589, 598 (Bankr. M.D. Ala. 2015).

       11.      In the case of In re WVF Acquisition, LLC, 420 B.R. 902, 910 (Bank. S.D. Fla.



                                                2
             Case
             Case19-26594-EPK
                  19-26594-EPK Doc
                               Doc54
                                   29 Filed
                                      Filed04/21/20
                                            02/18/20 Page
                                                     Page11
                                                          3 of
                                                            of14
                                                               47




2009) (Kimball, J.), this Court held:

       Damages may be awarded for violation of the automatic stay when the violation is
       "willful." Jove Eng'g, Inc. v. IRS, 92 F.3d 1539, 1555 (11th Cir. 1996) (citations
       omitted). A violation of the automatic stay is "willful if the violator (1) knew of
       the automatic stay and (2) intentionally committed the violative act, regardless
       whether the violator specifically intended to violate the stay." Id. (citing cases in
       other circuits). The requirement that the violator knew of the automatic stay does
       not mean that the violator need be aware of the provisions of section 362. It is
       sufficient that the violator had actual knowledge of the bankruptcy case, Randolph
       v. IMBS, Inc., 368 F.3d 726, 728 (7th Cir. 2004), or "notice of sufficient facts to
       cause a reasonably prudent person to make additional inquiry to determine whether
       a bankruptcy petition has been filed." Sansone v. Walsworth (In re Sansone), 99
       B.R. 981, 984 (Bankr. C.D. Cal. 1989) (citation omitted).

Id.

       12.     MaxLend’s actions discussed above represent a willful violation of the automatic

stay because it had actual knowledge of this bankruptcy case and of the automatic stay and has

continued to collect and attempt to collect monies from the Debtor in violation of 11 U.S.C. §

362(a)(6) (the automatic stay prevents a creditor from undertaking “any act to collect, assess, or

recover a claim against the debtor that arose before the commencement of the case”).

       13.     As a result of Debtor’s willful violations of the automatic stay, the Debtor has been

injured and he entitled to recover actual damages, including costs and attorneys' fees pursuant to

11 U.S.C. § 362(k)(1).

       14.     When faced with the issue of punitive damages for willful violations of the

automatic stay, this Court also held:

       "[P]unitive damages are awarded in response to particularly egregious conduct for
       both punitive and deterrent purposes. Such awards are 'reserved . . . for cases in
       which the defendant's conduct amounts to something more than a bare violation
       justifying compensatory damages or injunctive relief.' To recover punitive
       damages, the defendant must have acted with actual knowledge that he was
       violating the federally protected right or with reckless disregard of whether he was
       doing so." In re Wagner, 74 B.R. 898, 903-04 (Bankr. E.D. Pa. 1987) (quoting
       Cochetti v. Desmond, 572 F.2d 102, 106 (3d Cir. 1978)). Decisions awarding
       punitive damages in this context typically consider the following factors: (1) the

                                                 3
             Case
             Case19-26594-EPK
                  19-26594-EPK Doc
                               Doc54
                                   29 Filed
                                      Filed04/21/20
                                            02/18/20 Page
                                                     Page12
                                                          4 of
                                                            of14
                                                               47




       nature of the violator's conduct; (2) the nature and extent of the harm to the debtor;
       (3) the violator's ability to pay; (4) the motives of the violator; and (5) any
       provocation by the debtor. Id. at 905-06; see also In re White, 410 B.R. 322, 327
       (Bankr. M.D. Fla. 2009) (citing cases); In re Keen, 301 B.R. 749, 755 (Bankr. S.D.
       Fla. 2003) (citing various cases).

Id. at 914

       15.    In this case, MaxLend’s action justify the imposition of punitive damages due the

continuous and numerous violations of the automatic stay discussed above. The Debtor has been

harassed constantly with phone calls, had money withdrawn from her account after filing

bankruptcy and had to pay money to stop the second attempt to withdraw money from her account.

       16.    Undersigned has no reason to believe MaxLend has any inability to pay a punitive

damage award and should suffer punishment to deter any future willful violations of the automatic

stay in other bankruptcy cases and causing harm to innocent debtors.

       17.    As such, based on the facts and applicable law discussed herein, the Court should

award punitive damages against MaxLend pursuant to 11 U.S.C. § 362(k)(1).

       WHEREFORE, the Debtor respectfully requests the entry of an order imposing sanctions

against Make Cents, Inc. d/b/a MaxLend for willfully violating the automatic stay, awarding

damages, punitive damages, attorney’s fees and costs in favor of the Debtor and against Make

Cents, Inc. d/b/a MaxLend and providing for such other relief as the Court deems just and proper.

       Respectfully submitted on this 17th day of February, 2020.

                                      LAW OFFICE OF MARK S. ROHER, P.A.
                                      Counsel for Debtor
                                      150 S. Pine Island Road, Suite 300
                                      Plantation, Florida 33324
                                      Email: mroher@markroherlaw.com
                                      Telephone: (954) 353-2200
                                      Facsimile: (877) 654-0090
                                              By: /s/ Mark S. Roher
                                                     Mark S. Roher
                                                     Florida Bar No. 178098

                                                 4
             Case
             Case19-26594-EPK
                  19-26594-EPK Doc
                               Doc54
                                   29 Filed
                                      Filed04/21/20
                                            02/18/20 Page
                                                     Page13
                                                          5 of
                                                            of14
                                                               47




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of February, 2020, a true and correct copy of

the foregoing was served by CM/ECF on all parties listed below and by U.S. Mail, Federal Express

and facsimile where indicated on February 18, 2020.

                                                    /s/ Mark S. Roher
                                                    Mark S. Roher

CM/ECF

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

U.S. Mail and Federal Express and Facsimile

Make Cents, Inc. d/b/a MaxLend
Attention: Richard Mayer, Chief Operating Officer
217 3rd Avenue
Parshall, ND 58770
Fax: (701) 862-2368




                                               5
2/15/2020                  Case
                           Case19-26594-EPK
                                19-26594-EPK Doc
                                             Doc54
                                                 29Contact
                                                     Filed
                                                      FiledUs 04/21/20
                                                              -02/18/20
                                                               MaxLend  Page
                                                                        Page14
                                                                             6 of
                                                                               of14
                                                                                  47


                                                                         EXHIBIT "A"
                            (INDEX.ASPX)             (TEL://877-936-4336)             (LOGIN.ASPX)


                  Contact Us
We would like to help! You can call or email us, or read our Frequently Asked Questions (faq.aspx) for answers to
commonly asked question.


   Call Us: 877-936-4336
    (tel://877-936-4336)


   Hours of Operation


   Company Address


   Mailing Address
   P.O. Box 639
   Parshall, ND 58770

   Physical Address
   217 3rd Avenue NE

   Parshall, ND 58770



   Loan Processing


   Advanced Customer Service


   Send A Message




                                        Apply now! (application.aspx)




https://www.maxlend.com/contact.aspx                                                                                1/3
2/15/2020                   Case
                            Case19-26594-EPK
                                 19-26594-EPK Doc
                                              Doc54
                                                  29Contact
                                                      Filed
                                                       FiledUs 04/21/20
                                                               -02/18/20
                                                                MaxLend  Page
                                                                         Page15
                                                                              7 of
                                                                                of14
                                                                                   47




                             (INDEX.ASPX)                        (TEL://877-936-4336)                     (LOGIN.ASPX)
                                                  Common Questions
                                                                 (faq.aspx)




                                          How It Works (howitworks.aspx)



                                                        Login (login.aspx)

MaxLend, is a sovereign enterprise, an economic development arm and instrumentality of, and wholly-owned and controlled by, the Mandan,
Hidatsa, and Arikara Nation, a federally-recognized sovereign American Indian Tribe. (the “Tribe”). This means that MaxLend’s loan
products are provided by a sovereign government and the proceeds of our business fund governmental services for Tribe citizens. This also
means that MaxLend is not subject to suit or service of process. Rather, MaxLend is regulated by the Tribe. If you do business with
MaxLend, your potential forums for dispute resolution will be limited to those available under Tribal law and your loan agreement. As more
specifically set forth in MaxLend’s contracts, these forums include an informal but affordable and efficient Tribal dispute resolution, or
individual arbitration before a neutral arbitrator. Otherwise, MaxLend is not subject to suit or service of process. Neither MaxLend nor the
Tribe has waived its sovereign immunity in connection with any claims relative to use of this website. If you are not comfortable doing
business with sovereign instrumentality that cannot be sued in court, you should discontinue use of this website.



                  (https://onlinelendersalliance.org/look-for-the-ola-seal/)                                 (http://ssl.comodo.com)




                                                           HOME (INDEX.ASPX)


                                               HOW IT WORKS (HOWITWORKS.ASPX)


                                                              FAQ (FAQ.ASPX)


                                                      PREFERRED (PREFERRED)


                                                        PRIVACY (PRIVACY.ASPX)


                                                      CONTACT (CONTACT.ASPX)




https://www.maxlend.com/contact.aspx                                                                                                           2/3
2/15/2020                  Case
                           Case19-26594-EPK
                                19-26594-EPK Doc
                                             Doc54
                                                 29Contact
                                                     Filed
                                                      FiledUs 04/21/20
                                                              -02/18/20
                                                               MaxLend  Page
                                                                        Page16
                                                                             8 of
                                                                               of14
                                                                                  47




                            (INDEX.ASPX)© MaxLend2020
                                                    (TEL://877-936-4336)
                                                       | All rights Reserved                            (LOGIN.ASPX)
                                                    P.O. Box 639 | Parshall, ND 58770
                                                         Sitemap (sitemap.aspx)

  MaxLend is a lender owned by the Mandan, Hidatsa, and Arikara Nation — the Three Affiliated Tribes of the Fort Berthold Reservation, a
                                       sovereign nation located within the United States of America.




https://www.maxlend.com/contact.aspx                                                                                                   3/3
                        Case
                        Case19-26594-EPK
                             19-26594-EPK Doc
                                          Doc54
                                              29 Filed
                                                 Filed04/21/20
                                                       02/18/20 Page
                                                                Page17
                                                                     9 of
                                                                       of14
                                                                          47

        CHASE0
                                        EXHIBIT "B"                         December 17, 2019throughJanuary 16, 2020


                                                                            Account Number:                      2692




                                        (continued)
J T RA N S A C T I O N   D E T A I Lj




 DATE     DESCRIPTION                                                                         AMOO NT             BALANC�




01103     Maxlend        Fees    57511A20078954       Web IIJ: 90000A2133                     ·263.98             1,163.38




                                                                                                        Page 2 of 4
Case 19-26594-EPK   Doc 54
                        29   Filed 04/21/20
                                   02/18/20   Page 18
                                                   10 of 47
                                                         14
Case 19-26594-EPK   Doc 54
                        29   Filed 04/21/20
                                   02/18/20   Page 19
                                                   11 of 47
                                                         14



                             EXHIBIT "C"
Case 19-26594-EPK   Doc 54
                        29   Filed 04/21/20
                                   02/18/20   Page 20
                                                   12 of 47
                                                         14




                                    EXHIBIT "D"
Case 19-26594-EPK   Doc 54
                        29   Filed 04/21/20
                                   02/18/20   Page 21
                                                   13 of 47
                                                         14



                                    EXHIBIT "F"
Case 19-26594-EPK   Doc 54
                        29   Filed 04/21/20
                                   02/18/20   Page 22
                                                   14 of 47
                                                         14
                       Case
                        Case19-26594-EPK
                             19-26594-EPK Doc
                                           Doc54
                                               35 Filed
                                                   Filed04/21/20
                                                         03/16/20 Page
                                                                   Page23
                                                                        1 of 3
                                                                             47


                                                            EXHIBIT "D"


         ORDERED in the Southern District of Florida on March 16, 2020.




                                                                 Erik P. Kimball, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

         In re:                                                       Case No. 19-26594-EPK

         GLORIA JEAN OUSLEY BELLAMY,                                  Chapter 13

                Debtor.
         ______________________________________/

                        ORDER AWARDING ACTUAL AND PUNITIVE DAMAGES
                            AGAINST MAKE CENTS INC. d/b/a MAXLEND

                  This matter came before the Court for hearing on March 5, 2020 upon the Debtor’s

         Amended Motion for the Imposition of Sanctions and an Award of Damages, Punitive

         Damages, Attorneys’ Fees and Costs Against Make Cents Inc. d/b/a MaxLend [ECF No. 29]

         (the “Motion”) filed by Gloria Jean Ousley Bellamy, the Debtor in this chapter 13 case.

                  The Debtor duly served the Motion and related notice of hearing by Federal Express,

         as well as by United States mail, on Make Cents, Inc. d/b/a/ MaxLend (“MaxLend”) [ECF No.

         33]. MaxLend did not file a response to the Motion, nor did MaxLend appear at the hearing.

                  The Court carefully reviewed the Motion and considered arguments presented at the

         hearing.


                                                   Page 1 of 3
             Case
              Case19-26594-EPK
                   19-26594-EPK Doc
                                 Doc54
                                     35 Filed
                                         Filed04/21/20
                                               03/16/20 Page
                                                         Page24
                                                              2 of 3
                                                                   47




       The Court finds that MaxLend willfully violated the automatic stay imposed under 11

U.S.C. § 362(a) by twice attempting to take funds from the Debtor’s bank account via

electronic transfer (once successfully) and by telephoning the Debtor on a nearly daily basis,

in an effort to collect a pre-bankruptcy obligation, all after obtaining both constructive and

actual notice of the Debtor’s bankruptcy case. MaxLend continued these collection actions

even after it was pointed out, by service of a prior motion, that its collection attempts were

in violation of the automatic stay and that it could be held liable for actual and punitive

damages under 11 U.S.C. § 362(k).

       As a result of MaxLend’s actions in knowing violation of the automatic stay, the

Debtor was required to retain counsel. Counsel charged the Debtor fees and expenses in

connection with this matter in the aggregate amount of $2,281.70, which the Court finds

reasonable under the circumstances of this case. MaxLend actually took the sum of $263.98

from the Debtor’s bank account in violation of the automatic stay. The Debtor suffered

additional damages in the amount of $30.00, which she was required to pay to her bank to

stop payment when MaxLend attempted to take funds out of her account a second time. The

Court will order MaxLend to pay to the Debtor actual damages in the aggregate sum of

$2,575.68, which includes legal fees and costs, funds taken from her account, and fees she

was required to pay to her bank.

       Because MaxLend continued to intentionally violate the automatic stay even after it

was advised, by duly filed motion served on it, that its actions were in violation of the stay

and that it could be held liable for actual and punitive damages, the Court finds that punitive

damages are appropriate.      The Debtor requested punitive damages in the amount of

$5,000.00. The Court considers this amount of punitive damages to be reasonable and

appropriate under the circumstances of this case. Said amount is approximately twice the

total actual damages sustained by the Debtor as a result of MaxLend’s intentional and

                                          Page 2 of 3
               Case
                Case19-26594-EPK
                     19-26594-EPK Doc
                                   Doc54
                                       35 Filed
                                           Filed04/21/20
                                                 03/16/20 Page
                                                           Page25
                                                                3 of 3
                                                                     47




knowing violation of the automatic stay and thus is well within the range of punitive damages

historically found appropriate by the United States Supreme Court. In re WVF Acquisition,

LLC, 420 B.R. 902, 915 (Bankr. S.D. Fla. 2009) (citing BMW of N. Am., Inc. v. Gore, 517 U.S.

559, 580-83 (1996)).

       For the foregoing reasons, in addition to the reasons stated on the record at the

hearing, the Court ORDERS and ADJUDGES as follows:

       1. The Motion [ECF No. 29] is GRANTED.

       2. Pursuant to 11 U.S.C. § 362(k)(1), the Court awards to the Debtor actual damages

             in the amount of $2,575.68.

       3. Pursuant to 11 U.S.C. § 362(k)(1), the Court awards to the Debtor punitive

             damages in the amount of $5,000.00.

       4. MaxLend hereby is directed to pay the total sum of $7,575.68 to counsel for the

             Debtor, for the benefit of the Debtor, no later than April 15, 2020. Funds shall be

             payable to the Mark S. Roher, P.A. Trust Account and shall be delivered to Mark

             S. Roher, Esq., 150 S. Pine Island Road, Suite 150, Plantation, FL 33324.

       5. If the Debtor does not receive payment in full of the actual and punitive damages

             by the deadline provided in this order, the Debtor may file an ex parte motion

             asking the Court to enter judgment against MaxLend for the unpaid sum so that

             the Debtor may seek execution against MaxLend by customary means.

                                               ###

Copies to:

Mark S. Roher, Esq.

Mark S. Roher, Esq. shall serve a copy of this order on all parties in interest and file a
certificate of service with the Court.




                                            Page 3 of 3
              Case
               Case19-26594-EPK
                    19-26594-EPK Doc
                                  Doc54
                                      39 Filed
                                          Filed04/21/20
                                                03/18/20 Page
                                                          Page26
                                                               1 of 9
                                                                    47

                                                                EXHIBIT "E"
                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISON
                                        www.flsb.uscourts.gov




GLORIA JEAN OUSLEY BELLAMY,                                     Case No. 19-26594-EPK

       Debtor.                                                  Chapter 13

__________________________________/

       DEBTOR’S SECOND MOTION FOR THE IMPOSITION OF SANCTIONS
       AND AN AWARD OF DAMAGES, PUNITIVE DAMAGES, ATTORNEYS’
         FEES AND COSTS AGAINST MAKE CENTS INC. d/b/a MAXLEND

       Debtor, Gloria Jean Ousley Bellamy (“Debtor”), by and through her undersigned counsel

who is making a limited appearance in this case for the sole purpose of filing and prosecuting this

motion, and pursuant to 11 U.S.C. §§ 105(a) and 362(k)(1), files this Second Motion for the

Imposition of Sanctions and an Award of Damages, Punitive Damages, Attorneys’ Fees and Costs

Against Make Cents, Inc. d/b/a MaxLend (“MaxLend”) its continued repeated willfully violations

of the automatic stay, as follows:

A.     Relevant Background

       1.      On February 18, 2020, Debtor filed is Original Motion for Sanctions for Willfully

Violating the Automatic Stay (the “Original Motion”) [ECF No. 29], which in the interests of

brevity is fully incorporated herein.

       2.      On March 5, 2020, the Court held a hearing on the Original Motion which was

duly-noticed to MaxLend, who did not appear or file any response to the Original Motion.

       3.      On March 16, 2020, the Court entered its Order Awarding Actual and Punitive

Damages Against MaxLend [ECF No. 35].




                                                 1
             Case
              Case19-26594-EPK
                   19-26594-EPK Doc
                                 Doc54
                                     39 Filed
                                         Filed04/21/20
                                               03/18/20 Page
                                                         Page27
                                                              2 of 9
                                                                   47




B.     MaxLend’s Continued Phone Calls and Emails
       4.      MaxLend’s willful violations of the automatic stay have persisted as the Debtor has

received phone calls from MaxLend every single day (except Sundays) from February 17, 2020

through and including March 16, 2020, as set forth on the Debtor’s updated hand-written phone

log attached hereto as set forth on Exhibit “1”.

       5.      MaxLend has also continued to email Debtor as well as set forth on Exhibit “2”

attached hereto.

B.     Legal Authority

       6.      Section 362(k)(1) of the Bankruptcy Code authorizes the award of actual and

punitive damages for willful violations of the automatic stay. Vaughn v. Cent. Miss. Credit Corp.

(In re Vaughn), 542 B.R. 589, 598 (Bankr. M.D. Ala. 2015).

       7.      In the case of In re WVF Acquisition, LLC, 420 B.R. 902, 910 (Bank. S.D. Fla.

2009) (Kimball, J.), this Court held:

       Damages may be awarded for violation of the automatic stay when the violation is
       "willful." Jove Eng'g, Inc. v. IRS, 92 F.3d 1539, 1555 (11th Cir. 1996) (citations
       omitted). A violation of the automatic stay is "willful if the violator (1) knew of
       the automatic stay and (2) intentionally committed the violative act, regardless
       whether the violator specifically intended to violate the stay." Id. (citing cases in
       other circuits). The requirement that the violator knew of the automatic stay does
       not mean that the violator need be aware of the provisions of section 362. It is
       sufficient that the violator had actual knowledge of the bankruptcy case, Randolph
       v. IMBS, Inc., 368 F.3d 726, 728 (7th Cir. 2004), or "notice of sufficient facts to
       cause a reasonably prudent person to make additional inquiry to determine whether
       a bankruptcy petition has been filed." Sansone v. Walsworth (In re Sansone), 99
       B.R. 981, 984 (Bankr. C.D. Cal. 1989) (citation omitted).

Id.

       8.      MaxLend’s actions discussed above represent a willful violation of the automatic

stay because it had actual knowledge of this bankruptcy case and of the automatic stay and has

continued to collect and attempt to collect monies from the Debtor in violation of 11 U.S.C. §


                                                   2
             Case
              Case19-26594-EPK
                   19-26594-EPK Doc
                                 Doc54
                                     39 Filed
                                         Filed04/21/20
                                               03/18/20 Page
                                                         Page28
                                                              3 of 9
                                                                   47




362(a)(6) (the automatic stay prevents a creditor from undertaking “any act to collect, assess, or

recover a claim against the debtor that arose before the commencement of the case”).

       9.      As a result of Debtor’s willful violations of the automatic stay, the Debtor has been

injured and he entitled to recover actual damages, including costs and attorneys' fees pursuant to

11 U.S.C. § 362(k)(1).

       10.     When faced with the issue of punitive damages for willful violations of the

automatic stay, this Court also held:

       "[P]unitive damages are awarded in response to particularly egregious conduct for
       both punitive and deterrent purposes. Such awards are 'reserved . . . for cases in
       which the defendant's conduct amounts to something more than a bare violation
       justifying compensatory damages or injunctive relief.' To recover punitive
       damages, the defendant must have acted with actual knowledge that he was
       violating the federally protected right or with reckless disregard of whether he was
       doing so." In re Wagner, 74 B.R. 898, 903-04 (Bankr. E.D. Pa. 1987) (quoting
       Cochetti v. Desmond, 572 F.2d 102, 106 (3d Cir. 1978)). Decisions awarding
       punitive damages in this context typically consider the following factors: (1) the
       nature of the violator's conduct; (2) the nature and extent of the harm to the debtor;
       (3) the violator's ability to pay; (4) the motives of the violator; and (5) any
       provocation by the debtor. Id. at 905-06; see also In re White, 410 B.R. 322, 327
       (Bankr. M.D. Fla. 2009) (citing cases); In re Keen, 301 B.R. 749, 755 (Bankr. S.D.
       Fla. 2003) (citing various cases).

Id. at 914

       11.     In this case, MaxLend’s action justify the imposition of additional punitive

damages due the continuous and numerous violations of the automatic stay discussed above. The

Debtor has been harassed constantly with phone calls and emails after filing bankruptcy.

       12.     Undersigned has no reason to believe MaxLend has any inability to pay an

additional punitive damage award and should suffer severe punishment to deter any future willful

violations of the automatic stay in other bankruptcy cases and causing harm to innocent debtors.

       13.     As such, based on the facts and applicable law discussed herein, the Court should

award additional punitive damages and attorneys’ fees against MaxLend pursuant to 11 U.S.C.

                                                 3
               Case
                Case19-26594-EPK
                     19-26594-EPK Doc
                                   Doc54
                                       39 Filed
                                           Filed04/21/20
                                                 03/18/20 Page
                                                           Page29
                                                                4 of 9
                                                                     47




§ 362(k)(1).

       WHEREFORE, the Debtor respectfully requests the entry of an order imposing sanctions

against Make Cents, Inc. d/b/a MaxLend for willfully violating the automatic stay, awarding

additional punitive damages, attorney’s fees and costs in favor of the Debtor and against Make

Cents, Inc. d/b/a MaxLend and providing for such other relief as the Court deems just and proper.

       Respectfully submitted on this 18th day of March, 2020.

                                     LAW OFFICE OF MARK S. ROHER, P.A.
                                     Counsel for Debtor
                                     150 S. Pine Island Road, Suite 300
                                     Plantation, Florida 33324
                                     Email: mroher@markroherlaw.com
                                     Telephone: (954) 353-2200
                                     Facsimile: (877) 654-0090
                                             By: /s/ Mark S. Roher
                                                    Mark S. Roher
                                                    Florida Bar No. 178098

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of March, 2020, a true and correct copy of the

foregoing was served by CM/ECF on all parties listed below and by U.S. Mail, Federal Express

and facsimile where indicated on March 18, 2020.

                                                    /s/ Mark S. Roher
                                                    Mark S. Roher
CM/ECF

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

U.S. Certified Mail: #7017 1450 0001 6033 5926
Make Cents, Inc. d/b/a MaxLend
Attn: Richard Mayer, Chief Operating Officer
217 3rd Ave
Parshall, ND 58770
Fax: (701) 862-2368

                                               4
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        39 Filed
                            Filed04/21/20
                                  03/18/20 Page
                                            Page30
                                                 5 of 9
                                                      47
                                                  EXHIBIT "1"
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        39 Filed
                            Filed04/21/20
                                  03/18/20 Page
                                            Page31
                                                 6 of 9
                                                      47
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        39 Filed
                            Filed04/21/20
                                  03/18/20 Page
                                            Page32
                                                 7 of 9
                                                      47
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        39 Filed
                            Filed04/21/20
                                  03/18/20 Page
                                            Page33
                                                 8 of 9
                                                      47
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        39 Filed
                            Filed04/21/20
                                  03/18/20 Page
                                            Page34
                                                 9 of 9
                                                      47




                           EXHIBIT "2"
               Case
                Case19-26594-EPK
                     19-26594-EPK Doc
                                   Doc54
                                       45 Filed
                                           Filed04/21/20
                                                 04/08/20 Page
                                                           Page35
                                                                1 of 9
                                                                     47

                                                               EXHIBIT "F"
                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISON
                                       www.flsb.uscourts.gov




GLORIA JEAN OUSLEY BELLAMY,                                    Case No. 19-26594-EPK

        Debtor.                                                Chapter 13

__________________________________/

                            SUPPLEMENT TO
        DEBTOR’S SECOND MOTION FOR THE IMPOSITION OF SANCTIONS
        AND AN AWARD OF DAMAGES, PUNITIVE DAMAGES, ATTORNEYS’
          FEES AND COSTS AGAINST MAKE CENTS INC. d/b/a MAXLEND

        Debtor, Gloria Jean Ousley Bellamy (“Debtor”), by and through her undersigned counsel

who is making a limited appearance in this case for the sole purpose of filing and prosecuting this

motion, and pursuant to 11 U.S.C. §§ 105(a) and 362(k)(1), files this Supplement to Second Motion

for the Imposition of Sanctions and an Award of Damages, Punitive Damages, Attorneys’ Fees and

Costs (the “Second Sanctions Motion”) [ECF No. 39] Against Make Cents, Inc. d/b/a MaxLend

(“MaxLend”) its continued repeated willfully violations of the automatic stay, as follows:

        1.      On March 16, 2020, the Court entered its Order Awarding Actual and Punitive

Damages Against MaxLend (the “Sanctions Order”) [ECF No. 35].

        2.      On March 22, 2020, undersigned personally went to the U.S. post office to serve

the Sanctions Order, Second Sanctions Motion and Notice of Hearing [ECF No. 40] by certified

mail.

        3.      The Sanctions Order, Second Sanctions Motion and Notice of Hearing were served

via certified mail on MaxLend on March 24, 2020, a set forth on the receipt attached hereto as

Exhibit “A”.

        4.      Notwithstanding, MaxLend has continued to call and email the Debtor, showing a

                                                1
              Case
               Case19-26594-EPK
                    19-26594-EPK Doc
                                  Doc54
                                      45 Filed
                                          Filed04/21/20
                                                04/08/20 Page
                                                          Page36
                                                               2 of 9
                                                                    47




complete disregard to the Court’s Sanctions Order.

       5.      Specifically, MaxLend has called the Debtor on the phone nearly every single day

from March 23, 2020 through April 7, 2020, attempting to collect on the prepetition debt, as set

forth on the phone log prepared by the Debtor which is attached hereto as Exhibit “B”.

       6.      MaxLend has also continued to email the Debtor, attempting to collect on the

prepetition debt, as set forth on Exhibit “C”.

       7.      On April 8, 2020, undersigned spoke with “Trisha” one of MaxLend’s customer

service representatives located in the county of Belize and provided information about this

bankruptcy case.

       8.      Trisha requested undersigned fax documents to MaxLend and that an individual

named Nia Hodo will call to discuss this matter.

       9.      Undersigned immediately complied with request and faxed over the following

pleadings along with the Notice of Bankruptcy Case Commencement:

               a.      Sanctions Motion [ECF No. 28];

               b.      Amended Motion for Sanctions [ECF No. 29];

               c.      Notice of Filing Confirmation of FedEx Delivery [ECF No. 33];

               d.      Order Imposing Sanctions and Punitive Damages [ECF No. 35];

               e.      Second Sanction Motion [ECF No. 39]; and

               f.      Notice of Hearing [ECF No. 40].

       10.     Undersigned’s time sheets showing the fees and costs incurred in connection with

the Second Sanctions Motion is attached hereto as Exhibit “D”.

       WHEREFORE, the Debtor respectfully requests the entry of an order imposing additional

sanctions against Make Cents, Inc. d/b/a MaxLend for willfully violating the automatic stay,



                                                 2
                Case
                 Case19-26594-EPK
                      19-26594-EPK Doc
                                    Doc54
                                        45 Filed
                                            Filed04/21/20
                                                  04/08/20 Page
                                                            Page37
                                                                 3 of 9
                                                                      47




awarding additional punitive damages, attorney’s fees and costs in favor of the Debtor and against

Make Cents, Inc. d/b/a MaxLend and providing for such other relief as the Court deems just and

proper.

          Respectfully submitted on this 8th day of April, 2020.

                                        LAW OFFICE OF MARK S. ROHER, P.A.
                                        Counsel for Debtor
                                        150 S. Pine Island Road, Suite 300
                                        Plantation, Florida 33324
                                        Email: mroher@markroherlaw.com
                                        Telephone: (954) 353-2200
                                        Facsimile: (877) 654-0090
                                                By: /s/ Mark S. Roher
                                                       Mark S. Roher
                                                       Florida Bar No. 178098

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 8th day of April, 2020, a true and correct copy of the

foregoing was served by CM/ECF on all parties listed below and by facsimile where indicated on

April 8, 2020.

                                                       /s/ Mark S. Roher
                                                       Mark S. Roher
CM/ECF

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Via Facsimile
Make Cents, Inc. d/b/a MaxLend
Attn: Richard Mayer, Chief Operating Officer
217 3rd Ave
Parshall, ND 58770
Fax: (855) 558-1460




                                                   3
 Case
  Case19-26594-EPK
       19-26594-EPK Doc
                     Doc54
                         45 Filed
                             Filed04/21/20
                                   04/08/20 Page
                                             Page38
                                                  4 of 9
                                                       47




EXHIBIT "A"
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        45 Filed
                            Filed04/21/20
                                  04/08/20 Page
                                            Page39
                                                 5 of 9
                                                      47

                                 EXHIBIT "B"
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        45 Filed
                            Filed04/21/20
                                  04/08/20 Page
                                            Page40
                                                 6 of 9
                                                      47


                EXHIBIT "C"
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        45 Filed
                            Filed04/21/20
                                  04/08/20 Page
                                            Page41
                                                 7 of 9
                                                      47
Case
 Case19-26594-EPK
      19-26594-EPK Doc
                    Doc54
                        45 Filed
                            Filed04/21/20
                                  04/08/20 Page
                                            Page42
                                                 8 of 9
                                                      47
4/8/2020                     Case
                              Case19-26594-EPK
                                   19-26594-EPK
                                             InvoiceDoc
                                                     Doc
                                                    752 – 54
                                                           45Office
                                                          Law  Filed
                                                                  Filed 04/21/20
                                                                         04/08/20
                                                                    of Mark S. Roher, P.A.Page
                                                                                           –Page  43
                                                                                             Harvest9 of 9
                                                                                                         47


                                               EXHIBIT "D"
 INVOICE                                                                                              From     Law Office of Mark S. Roher,
                                                                                                               P.A.
                                                                                                               150 S. Pine Island Road
                                                                                                               Suite 300
                                                                                                               Plantation, FL 33324




 Invoice ID        752                                                                           Invoice For   Gloria Bellamy
 Issue Date        04/08/2020

 Due Date          04/08/2020 (upon receipt)




 Item Type         Description                                                                     Quantity          Unit Price             Amount

 Service           Chapter 13 stay violation - 03/06/2020 - Bankruptcy / Mark Roher: Prepare           0.30           $400.00               $120.00
                   and upload order sanctioning MaxLend.


 Service           Chapter 13 stay violation - 03/18/2020 - Bankruptcy / Mark Roher: Prepare           1.00           $400.00               $400.00
                   second sanctions motion.


 Service           Chapter 13 stay violation - 04/07/2020 - Bankruptcy / Mark Roher: Call with         0.30           $400.00               $120.00
                   client and review of documents showing continued calls and emails.


 Service           Chapter 13 stay violation - 04/08/2020 - Bankruptcy / Mark Roher: Prepare           1.20           $400.00               $480.00
                   supplement to second sanctions motion and phone call with MaxLend.


 Product           Chapter 13 stay violation - 04/08/2020 - Postage / Mark Roher                       1.00              $6.95                $6.95


 Product           Chapter 13 stay violation - 04/08/2020 - Courtcall / Mark Roher                     1.00            $35.00                $35.00



                                                                                                               Amount Due                $1,161.95




https://lawofficeofmarksroherpa.harvestapp.com/invoices/23845429                                                                                 1/1
                      Case
                       Case19-26594-EPK
                            19-26594-EPK Doc
                                          Doc54
                                              50 Filed
                                                  Filed04/21/20
                                                        04/14/20 Page
                                                                  Page44
                                                                       1 of 4
                                                                            47

                                                   EXHIBIT "G"



         ORDERED in the Southern District of Florida on April 13, 2020.




                                                              Erik P. Kimball, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISON
                                              www.flsb.uscourts.gov




         GLORIA JEAN OUSLEY BELLAMY,                                  Case No. 19-26594-EPK

                Debtor.                                               Chapter 13

         __________________________________/

                         ORDER AWARDING ADDITIONAL ACTUAL AND
                 PUNITIVE DAMAGES AGAINST MAKE CENTS INC. d/b/a MAXLEND

                This matter came before the Court for hearing on April 9, 2020 upon the Debtor’s Second

         Motion for the Imposition of Sanctions and an Award of Damages, Punitive Damages,

         Attorneys’ Fees and Costs Against Make Cents Inc. d/b/a MaxLend [ECF No. 39] (the “Motion”)

         and Supplement to the Motion [ECF No. 45] filed by Gloria Jean Ousley Bellamy, the Debtor in

         this chapter 13 case.

                The Debtor duly served the Motion and related notice of hearing by certified United

         States mail, on Make Cents, Inc. d/b/a/ MaxLend (“MaxLend”) [ECF Nos. 39 and 41].

         MaxLend did not file a response to the Motion, nor did MaxLend appear at the hearing.

                                                       1
              Case
               Case19-26594-EPK
                    19-26594-EPK Doc
                                  Doc54
                                      50 Filed
                                          Filed04/21/20
                                                04/14/20 Page
                                                          Page45
                                                               2 of 4
                                                                    47




       The Court carefully reviewed the Motion and considered arguments presented at the

hearing.

       The Court finds that despite the Court’s prior entry of its Order Sanctioning MaxLend and

Award Actual and Punitive Damages (the “First Sanctions Order”) [ECF No. 35], MaxLend has

continued to willfully violate the automatic stay imposed under 11 U.S.C. § 362(a) by continuing

to call the Debtor on the telephone on a nearly daily basis, in an effort to collect a pre-bankruptcy

obligation, all after obtaining both constructive and actual notice of the Debtor’s bankruptcy case.

MaxLend continued these collection actions even after it was pointed out, by service of a prior

motion, that its collection attempts were in violation of the automatic stay and that it could be held

liable for actual and punitive damages under 11 U.S.C. § 362(k).

       As a result of MaxLend’s actions in knowing violation of the automatic stay, the Debtor

was required to retain counsel. Counsel charged the Debtor fees and expenses in connection with

this matter in the aggregate amount of $1,161.95 [ECF No. 46], which the Court finds reasonable

under the circumstances of this case. The Court will order MaxLend to pay to the Debtor actual

damages in the aggregate sum of $1,161.95.

       Because MaxLend continued to intentionally violate the automatic stay even after the

entry and service of the First Sanctions Order [ECF No. 35] and a duly filed motion served on it

stating that its actions were in violation of the stay and that it could be held liable for actual and

punitive damages, the Court finds that punitive damages are appropriate. The Debtor requested

punitive damages in      the   amount     of $2,400.00.    The Court considers       this amount of

punitive damages to be reasonable and appropriate under the circumstances of this case. Said

amount is approximately twice the total actual damages sustained by the Debtor as a result of

MaxLend’s intentional and knowing violation of the automatic stay and thus is well within



                                                  2
              Case
               Case19-26594-EPK
                    19-26594-EPK Doc
                                  Doc54
                                      50 Filed
                                          Filed04/21/20
                                                04/14/20 Page
                                                          Page46
                                                               3 of 4
                                                                    47




the range of punitive damages historically found appropriate by the United States Supreme

Court.    In re WVF Acquisition, LLC, 420 B.R. 902, 915 (Bankr. S.D. Fla. 2009) (citing

BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 580-83 (1996)).

         For the foregoing reasons, in addition to the reasons stated on the record at the hearing,

the Court ORDERS and ADJUDGES as follows:

         1. The Motion [ECF No. 39] is GRANTED.

         2. Pursuant to 11 U.S.C. § 362(k)(1), the Court awards to the Debtor actual damages in

the amount of $1,161.95.

         3. Pursuant to 11 U.S.C. § 362(k)(1), the Court awards to the Debtor punitive damages

in the amount of $2,400.00.

         4. MaxLend hereby is directed to pay the total sum of $3,561.95 to counsel for the Debtor,

for the benefit of the Debtor, no later than May 9, 2020. Funds shall be payable to the Mark S.

Roher, P.A. Trust Account and shall be delivered to Mark S. Roher, Esq., 150 S. Pine Island Road,

Suite 150, Plantation, FL 33324.

         5. If the Debtor does not receive payment in full of the actual and punitive damages by

the deadline provided in this order, the Debtor may file an ex parte motion asking the Court to

enter judgment against MaxLend for the unpaid sum so that the Debtor may seek execution against

MaxLend by customary means.

                                                ###

Submitted by:
Mark S. Roher, Esq.
Law Office of Mark S. Roher, P.A.
150 S. Pine Island Road, Suite 300
Plantation, FL 33324
Telephone: (954) 353-2200
Email: mroher@markroherlaw.com



                                                 3
             Case
              Case19-26594-EPK
                   19-26594-EPK Doc
                                 Doc54
                                     50 Filed
                                         Filed04/21/20
                                               04/14/20 Page
                                                         Page47
                                                              4 of 4
                                                                   47




Copies to:
Mark S. Roher, Esq.

Attorney Roher is directed to serve copies of this order on all interested parties and to file a
certificate of service.




                                               4
